     Case 2:18-cv-01851-WBS-KJN Document 114 Filed 05/26/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRICE SIMMS HOLDINGS, LLC, et al.,               No. 2:18-cv-1851-WBS-KJN
12                       Plaintiffs,                   ORDER SETTING STATUS CONFERENCE
13           v.                                        (ECF Nos. 109-113.)
14    CANDLE3, LLC., et al.,
15                       Defendants.
16

17          On December 13, 2019, plaintiffs filed a motion to compel discovery responses from

18   defendant Candle3, and set it for a January 16, 2020 hearing before the undersigned. (ECF No.

19   97.) Therein, plaintiffs contended Candle3 had not responded to a number of discovery requests.

20   (Id.) However, a few weeks prior, Counsel for Candle3 moved to withdraw, and so the

21   undersigned concluded that resolution of the motion should be delayed until after Candle3’s

22   representation was sorted. (ECF No. 103.)

23          The district judge permitted Candle3’s counsel to withdraw on the understanding that

24   Attorney Erin M. Jensen would be filing a pro hac vice application and substituting her

25   appearance. (ECF Nos. 107, 109.) Since that time, the docket does not reflect that any pro hac

26   vice application was filed. See Local Rule 180(b)(2). Thus, for three months, Candle3 has been

27   without representation, which has left it unable to “file any pleadings, make or oppose any

28   motions, or present any evidence to contest liability.” Caveman Foods, LLC v. Ann Payne’s
                                                      1
     Case 2:18-cv-01851-WBS-KJN Document 114 Filed 05/26/20 Page 2 of 3

 1   Caveman Foods, LLC, 2:12-1112 WBS DAD, 2015 WL 6736801, at *2 (E.D. Cal. Nov. 4, 2015)

 2   (collecting cases).

 3          Because plaintiffs’ motion to compel had not been resolved, the undersigned ordered the

 4   parties to file status updates with the court. (ECF No. 111.) Plaintiffs responded, noting that the

 5   discovery they are seeking is still outstanding (ECF No. 112.) Plaintiffs requested a telephonic

 6   hearing at the court’s earliest convenience in order to move the issue forward. (Id.) The court’s

 7   order was mailed directly to Candle3’s Colorado address, but returned as undeliverable. Further,

 8   Attorney Jensen has not filed anything with the court since February 2020.

 9          Thus, in the interests of justice, the court now sets a telephonic hearing on plaintiffs’

10   motion to compel for June 4, 2020, at 10:00 a.m. PST. If Candle3 has obtained representation by

11   this date, it would be wise for this attorney to enter his or her appearance and, if necessary, file a

12   pro hac vice application. See Local Rule 180(b). Should Candle3 fail to have counsel appear on

13   its behalf at the hearing, or should Candle3’s representative Mr. White fail to appear at this

14   hearing to explain the persistent lack of counsel, the court will set a briefing schedule so that

15   plaintiffs may move for default against Candle3. This order shall be served on the parties as

16   normal, as well as on Mr. White and Ms. Jenson at the following physical and electronic

17   addresses:

18             Candle3, LLC                                  Candle3, LLC
19                Attn: James White and Ray Marshall          Attn: James White and Ray Marshall
20                2222 Martin St #214                         4060 S Kalamath St.
21                Irvine, CA 92612                            Englewood, CO 80110
22             Jensen Dulaney                                Erin M. Jensen
23                Attn: Erin M. Jensen                        ejensen@jensendulaney.com
24                444 East Pikes Peak Avenue, ^200
25                Colorado Springs, CO 80903
26
27   ////
28
                                                         2
     Case 2:18-cv-01851-WBS-KJN Document 114 Filed 05/26/20 Page 3 of 3

 1               Accordingly, it is hereby ORDERED that:

 2                  1. If Candle3 has engaged counsel, this attorney shall file—as soon as possible—

 3                     either (a) a notice of substitution; or (b) a declaration informing the court why he

 4                     or she has not entered on behalf of Candle3;

 5                  2. An informal telephonic discovery conference is set for June 4, 2020, at 10:00 a.m.

 6                     PST. The parties are instructed to call 5 minutes prior the hearing into the

 7                     conference line 1-888-363-4734 and use the access code 1245690 plus # and

 8                     security code 4223 plus # when prompted;

 9                  3. Candle3 is warned that a failure to respond to this order, or failure to appear at the

10                     June 4 telephonic conference, will constitute additional grounds for sanctions

11                     which may include a default judgment being entered against the company; and

12                  4. The Clerk of the Court shall serve this order on plaintiffs, on Mr. White at both of

13                     Candle3’s addresses, and Attorney Jensen, as detailed in this order.

14   Dated: May 26, 2020

15

16

17
     pric.1851
18

19

20
21

22

23

24

25

26
27

28
                                                           3
